Exhibit 10.121

Execution Version

ENDO PHARMACEUTICALS HOLDINGS INC.

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) is hereby entered into as of the 27th day of
October, 2011 (the “Effective Date”), by and between Endo Pharmaceuticals
Holdings Inc. (the “Company”) and David P. Holveck (the “Executive”)
(hereinafter collectively referred to as “the parties”).

In consideration of the respective agreements of the parties contained herein,
it is agreed as follows:

 

1. Term; Effect on Original Agreement.

 

  (a) The term of this Agreement shall be for the period commencing on the
Effective Date and ending, subject to earlier termination as set forth in
Section 6, on the third anniversary of the Effective Date (the “Employment
Term”).

 

  (b) As of the Effective Date, Executive’s Employment Agreement with the
Company, effective as of April 1, 2008 (the “Original Agreement”) shall be
superseded in its entirety by this Agreement, and the Original Agreement shall
thereupon have no further force and effect. For the avoidance of doubt,
Executive agrees that he shall not be entitled to any payments or benefits under
the Original Agreement on or following the Effective Date.

 

2. Employment. During the Employment Term:

 

  (a) Executive shall be employed as President and Chief Executive Officer of
the Company. In addition, during the Employment Term, Executive shall be
proposed for election to the board of directors of the Company (the “Board”) as
a director of the Company. For as long as Executive is employed by the Company
as President and Chief Executive Officer, the Company shall nominate Executive
for re-election to the Board. At the time of Executive’s termination of
employment with the Company for any reason, Executive shall resign from the
Board and such resignation shall be effective as of Executive’s termination date
unless the Board, in its sole discretion, determines otherwise. Executive shall
not receive any compensation in addition to the compensation described in
Sections 3 and 4 of this Agreement for serving as a director of the Company or
as a director or officer of any of the Company’s subsidiaries.



--------------------------------------------------------------------------------

  (b) Executive shall report directly to the Board. Executive shall perform the
duties, undertake the responsibilities and exercise the authority customarily
performed, undertaken and exercised by persons situated in a similar executive
capacity.

 

  (c) Executive shall devote substantially full-time attention to the business
and affairs of the Company. Executive may serve on up to two outside corporate
boards or committees, subject to approval of the Board. Executive may also serve
on civil or charitable boards or committees, subject to the approval of the
Board. Executive may manage personal and family investments, participate in
industry organizations and deliver lectures at educational institutions, so long
as such activities do not interfere with the performance of Executive’s
responsibilities hereunder.

 

  (d) Executive shall be subject to and shall abide by each of the Company’s
personnel policies applicable and communicated in writing to senior executives.

 

3. Annual Compensation.

 

  (a) Base Salary. The Company agrees to pay or cause to be paid to Executive
during the Employment Term a base salary at the rate of $1,100,000 per annum or
such increased amount as the Board may from time to time determine (hereinafter
referred to as the “Base Salary”). Such Base Salary shall be payable in
accordance with the Company’s customary practices applicable to its executives.
Such Base Salary shall be reviewed at least annually by the Board or by the
Compensation Committee of the Board (the “Committee”), and may be increased in
the sole discretion of the Committee, but not decreased.

 

  (b) Incentive Compensation. For each fiscal year of the Company ending during
the Employment Term, beginning with the 2011 fiscal year, Executive shall have a
target annual cash bonus opportunity equal to 100% of the Base Salary (such
target bonus, as may hereafter be increased, the “Target Bonus”). The actual
bonus, if any, paid to Executive may be more or less than the Target Bonus and
shall be payable based upon the achievement of certain performance targets set
by the Committee in its sole discretion or such other criteria so established by
the Committee. Such annual cash bonus (“Incentive Compensation”) shall be paid
in no event later than the 15th day of the third month following the end of the
taxable year (of the Company or Executive, whichever is later) in which the
performance targets have been achieved.

 

4.

Long-Term Compensation. During the Employment Term, Executive shall be eligible
to receive equity-based compensation to be awarded in the sole discretion of the
Committee if the Company and Executive achieve certain performance targets set
by the Committee

 

2



--------------------------------------------------------------------------------

  with respect to each fiscal year of the Company ending during the Employment
Term. All such equity-based awards shall be subject to the terms and conditions
set forth in the applicable plan and agreements, and in all cases shall be as
determined by the Committee.

 

5. Other Benefits.

 

  (a) Employee Benefits. During the Employment Term, Executive shall be entitled
to participate in all employee benefit plans, practices and programs maintained
by the Company and made available to employees generally, including, without
limitation, all pension, retirement, profit sharing, savings, medical,
hospitalization, disability, dental, life or travel accident insurance benefit
plans, to the extent Executive is eligible under the terms of such plans.
Executive’s participation in such plans, practices and programs shall be on the
same basis and terms as are applicable to employees of the Company generally.

 

  (b) Executive Benefits. During the Employment Term, Executive shall be
entitled to participate in all executive benefit or incentive compensation plans
now maintained or hereafter established by the Company for the purpose of
providing compensation and/or benefits to comparable executive employees of the
Company including, but not limited to, the Company’s deferred compensation plans
and any supplemental retirement, deferred compensation, supplemental medical or
life insurance or other bonus or incentive compensation plans. Unless otherwise
provided herein, Executive’s participation in such plans shall be on the same
basis and terms, as other senior executives of the Company. No additional
compensation provided under any of such plans shall be deemed to modify or
otherwise affect the terms of this Agreement or any of Executive’s entitlements
hereunder.

 

  (c) Fringe Benefits and Perquisites. During the Employment Term, Executive
shall be entitled to all fringe benefits and perquisites generally made
available by the Company to its senior executives. For the avoidance of doubt,
Executive shall not be entitled to any excise tax gross-up under Section 280G or
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or
any successor provisions) or any other tax gross-up.

 

  (d) Business Expenses. Upon submission of proper invoices in accordance with
the Company’s normal procedures, Executive shall be entitled to receive prompt
reimbursement of all reasonable out-of-pocket business, entertainment and travel
expenses (including travel in first-class) incurred by Executive in connection
with the performance of Executive’s duties hereunder and incurred in accordance
with the Company’s travel and entertainment policy in effect from time to time.
Such reimbursement shall be made in no event later than the end of the calendar
year following the calendar year in which the expenses were incurred.

 

3



--------------------------------------------------------------------------------

  (e) Office and Facilities. During the Employment Term Executive shall be
provided with an appropriate office at the Company’s headquarters, with such
secretarial and other support facilities as are commensurate with Executive’s
status with the Company, which facilities shall be adequate for the performance
of Executive’s duties hereunder.

 

  (f) Motor Vehicle Allowance. During the Employment Term, Executive will be
entitled to use of an automobile, mutually acceptable to Executive and the
Company. The Company will reimburse Executive for all operating expenses
relating thereto upon Executive’s submission of appropriate documentation as set
forth in Section 5(d). The Company will determine the actual value, if any, of
Executive’s non-business use of such automobile and will furnish Executive with
a W-2 Wage and Tax Statement to be included in Executive’s income tax returns,
in accordance with prevailing Internal Revenue Service regulations.

 

  (g) Vacation and Sick Leave. Executive shall be entitled, without loss of pay,
to absent himself voluntarily from the performance of Executive’s employment
under this Agreement, pursuant to the following:

 

  (i) Executive shall be entitled to annual vacation in accordance with the
vacation policies of the Company as in effect from time to time, which shall in
no event be less than four weeks per year; vacation must be taken at such time
or times as approved by the Board; and

 

  (ii) Executive shall be entitled to sick leave (without loss of pay) in
accordance with the Company’s policies as in effect from time to time.

 

6. Termination. The Employment Term and Executive’s employment hereunder may be
terminated under the circumstances set forth below; provided, however, that
notwithstanding anything contained herein to the contrary, Executive shall not
be considered to have terminated employment with the Company for purposes of
this Agreement unless Executive would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code.

 

  (a)

Disability. The Company may terminate Executive’s employment, on written notice
to Executive after having reasonably established Executive’s Disability. For
purposes of this Agreement, Executive will be deemed to have a “Disability” if,
as a result of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, Executive is unable to perform the
core functions of Executive’s position (with or without reasonable
accommodation) or is receiving income replacement benefits for a period of three
months or more

 

4



--------------------------------------------------------------------------------

  under an accident and health plan covering employees of the Company. Executive
shall be entitled to the compensation and benefits provided for under this
Agreement for any period prior to Executive’s termination by reason of
Disability during which Executive is unable to work due to a physical or mental
infirmity in accordance with the Company’s policies for similarly-situated
executives.

 

  (b) Death. Executive’s employment shall be terminated as of the date of
Executive’s death.

 

  (c) Cause. The Company may terminate Executive’s employment for “Cause,”
effective as of the date of the Notice of Termination (as defined in Section 7
below) and as evidenced by a resolution adopted by a majority of the independent
members of the Board. “Cause” shall mean, for purposes of this Agreement:
(a) the continued failure by Executive substantially to perform Executive’s
duties under this Agreement (other than any such failure resulting from
Disability), (b) Executive makes, or is found to have made, a false
certification relating to the Company’s financial statements, (c) the criminal
felony indictment of Executive by a court of competent jurisdiction, (d) the
engagement by Executive in misconduct that has caused, or in the good faith
judgment of the Board may cause if not discontinued, harm (financial or
otherwise) to the Company or any of its subsidiaries, if any, such harm to
include, without limitation, (i) the disclosure of material secret or
Confidential Information (as defined in Section 11(d)) of the Company or any of
its subsidiaries, if any, (ii) the debarment of the Company or any of its
subsidiaries, if any, by the U.S. Food and Drug Administration or any successor
agency (the “FDA”), or (iii) the registration of the Company or any of its
subsidiaries, if any, with the U.S. Drug Enforcement Administration of any
successor agency (the “DEA”) to be revoked, (e) the debarment of Executive by
the FDA, or (f) the continued material breach by Executive of this Agreement.
Notwithstanding the foregoing, prior to having “Cause” for Executive’s
termination (other than as described in clauses (c) and (e) thereof), the
Company must deliver a written demand to Executive which specifically identifies
the conduct that may provide grounds for Cause, and Executive must have failed
to cure such conduct (if curable) within fifteen (15) days after such demand.
Reference in this paragraph to the Company shall also include direct and
indirect subsidiaries of the Company.

 

  (d) Without Cause. The Company may terminate Executive’s employment without
Cause. The Company shall deliver to Executive a Notice of Termination (as
defined in Section 7 below) not less than thirty (30) days prior to the
termination of Executive’s employment without Cause and the Company shall have
the option of terminating Executive’s duties and responsibilities prior to the
expiration of such thirty-day notice period.

 

5



--------------------------------------------------------------------------------

  (e) Good Reason. Executive may terminate employment with the Company for Good
Reason (as defined below) by delivering to the Company a Notice of Termination
(as defined in Section 7 below) not less than thirty (30) days prior to the
termination of Executive’s employment for Good Reason. The Company shall have
the option of terminating Executive’s duties and responsibilities prior to the
expiration of such thirty-day notice period. For purposes of this Agreement,
“Good Reason” means any of the following: (a) a material diminution in
Executive’s salary or benefits; (b) the removal of Executive without Executive’s
consent from the role of Chief Executive Officer of the Company, (c) the
assignment to Executive of responsibilities or duties of a materially lesser
status or degree than Executive’s responsibilities or duties as Chief Executive
Officer of the Company immediately following the Effective Date; (d) any
material breach by the Company of its obligations under this Agreement
(including, without limitation, Section 5); or (e) the Company requiring
Executive to be based at any office or location more than fifty (50) miles from
Executive’s current principal business location (except for any such change in
location which is not materially adverse to Executive). Executive shall provide
notice of the existence of the Good Reason condition within ninety (90) days of
the date Executive learns of the condition, and the Company shall have a period
of thirty (30) days during which it may remedy the condition, and in case of
full remedy such condition shall not be deemed to constitute Good Reason
hereunder.

 

  (f) Without Good Reason. Executive may voluntarily terminate Executive’s
employment without Good Reason by delivering to the Company a Notice of
Termination not less than thirty (30) days prior to the termination of
Executive’s employment and the Company shall have the option of terminating
Executive’s duties and responsibilities prior to the expiration of such
thirty-day notice period. Notwithstanding anything contained herein to the
contrary, retirement by Executive will constitute termination of employment
without Good Reason.

 

7. Notice of Termination. Any purported termination by the Company or by
Executive shall be communicated by written Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice that indicates a termination date, the specific termination
provision in this Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. For purposes of this
Agreement, no such purported termination of Executive’s employment hereunder
shall be effective without such Notice of Termination (unless waived by the
party entitled to receive such notice).

 

8. Compensation Upon Termination. Upon termination of Executive’s employment
during the Employment Term, Executive shall be entitled to the following
benefits:

 

6



--------------------------------------------------------------------------------

  (a) Termination by the Company for Cause or by Executive Without Good Reason.
If Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason, the Company shall pay Executive all amounts earned or
accrued hereunder through the termination date, including:

 

  (i) any accrued and unpaid Base Salary;

 

  (ii) any Incentive Compensation earned but unpaid in respect of any completed
fiscal year preceding the termination date;

 

  (iii) reimbursement for any and all monies advanced or expenses incurred in
connection with Executive’s employment for reasonable and necessary expenses
incurred by Executive on behalf of the Company for the period ending on the
termination date;

 

  (iv) any accrued and unpaid vacation pay;

 

  (v) any previous compensation that Executive has previously deferred
(including any interest earned or credited thereon), in accordance with the
terms and conditions of the applicable deferred compensation plans or
arrangements then in effect, to the extent vested as of Executive’s termination
date; and

 

  (vi) any amount or benefit as provided under any benefit plan or program in
accordance with the terms thereof;

(the foregoing items in Sections 8(a)(i) through 8(a)(vi) being collectively
referred to as the “Accrued Compensation”).

 

  (b) Termination by the Company for Disability. If Executive’s employment is
terminated by the Company for Disability, the Company shall pay or provide to
Executive:

 

  (i) the Accrued Compensation;

 

  (ii)

an amount equal to the Incentive Compensation that Executive would have been
entitled to receive in respect of the fiscal year in which Executive’s
termination date occurs, had Executive continued in employment until the end of
such fiscal year, which amount, determined based on the Company’s actual
performance for such year relative to the performance

 

7



--------------------------------------------------------------------------------

  goals applicable to Executive, shall be multiplied by a fraction (A) the
numerator of which is the number of days in such fiscal year through termination
date and (B) the denominator of which is 365 (the “Pro-Rata Bonus”) and shall be
payable in a lump sum payment at the time such bonus or incentive awards are
payable to other participants; and

 

  (iii) continued coverage for Executive and Executive’s dependents under any
health, medical, dental, vision or life insurance program or policy in which
Executive was eligible to participate as of the time of Executive’s employment
termination, for two (2) years following such termination on terms no less
favorable to Executive and Executive’s dependents (including with respect to
payment for the costs thereof) than those in effect immediately prior to such
termination, which coverage shall become secondary to any coverage provided to
Executive by a subsequent employer and to any Medicare coverage for which
Executive becomes eligible. After such two-year period, Executive and
Executive’s dependents who are qualified beneficiaries shall be entitled, at
Executive’s election and cost, to eighteen (18) months of continuation coverage
at COBRA rates.

Further, upon Executive’s Disability (irrespective of any termination of
employment related thereto), the Company shall pay Executive for twenty-four
(24) consecutive months thereafter regular payments in the amount by which the
monthly Base Salary exceeds Executive’s monthly Disability insurance benefit.

 

  (c) Termination By Reason of Death. If Executive’s employment is terminated by
reason of Executive’s death, the Company shall pay or provide to Executive’s
beneficiaries

 

  (i) the Accrued Compensation;

 

  (ii) the Pro-Rata Bonus; and

 

  (iii) continued coverage for Executive’s dependents under any health, medical,
dental, vision or life insurance program or policy in which Executive was
eligible to participate as of the time of Executive’s employment termination,
for two (2) years following such termination on terms no less favorable to
Executive’s dependents (including with respect to payment for the costs thereof)
than those in effect immediately prior to such termination. After such two-year
period, Executive’s dependents who are qualified beneficiaries shall be
entitled, at their election and cost, to eighteen (18) months of continuation
coverage at COBRA rates.

 

8



--------------------------------------------------------------------------------

  (d) Termination by the Company Other Than for Cause, Disability or Death, or
by Executive for Good Reason. If Executive’s employment by the Company shall be
terminated by the Company other than for Cause, Disability or death, or by
Executive for Good Reason, then, subject to Section 15(f) of the Agreement,
Executive shall be entitled to the benefits provided in this Section 8(d):

 

  (i) the Company shall pay to Executive the Accrued Compensation;

 

  (ii) the Company shall pay to Executive the Pro-Rata Bonus;

 

  (iii) the Company shall pay to Executive as severance pay and in lieu of any
further Base Salary or other compensation and benefits for periods subsequent to
the termination date, an amount in cash, which amount shall be payable in a lump
sum payment within sixty (60) days following such termination (subject to
Section 10), equal to two (2) times the sum of (A) Executive’s Base Salary and
(B) the Target Bonus; and

 

  (iv) the Company shall provide Executive with continued coverage under any
health, medical, dental, vision or life insurance program or policy in which
Executive was eligible to participate as of the time of Executive’s employment
termination for two (2) years following such termination on terms no less
favorable to Executive and Executive’s dependents (including with respect to
payment for the costs thereof) than those in effect immediately prior to such
termination, which coverage shall become secondary to any coverage provided to
Executive by a subsequent employer and to any Medicare coverage for which
Executive becomes eligible. After such two-year period, Executive and
Executive’s dependents who are qualified beneficiaries shall be entitled, at
Executive’s election and cost, to eighteen (18) months of continuation coverage
at COBRA rates.

 

  (e) No Mitigation. Executive shall not be required to mitigate the amount of
any payment provided for under this Section 8 by seeking other employment or
otherwise and, except as provided in Sections 8(b)(iii) and 8(d)(iv) above, no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to Executive in any subsequent employment.

 

9.

Golden Parachute Tax. If any payment or benefit to be made or provided to or for
the benefit of Executive (including any payment or benefit received pursuant to
this Agreement or otherwise) would be (in whole or in part) subject to the
excise tax imposed by Section 4999 of the Code, or any successor provision
thereto, or any similar tax imposed by state or local law, or any interest or
penalties with respect to such excise tax

 

9



--------------------------------------------------------------------------------

  (such tax or taxes, together with any such interest and penalties, are
hereafter collectively referred to as the “Excise Tax”), then, the payments and
benefits provided hereunder shall be reduced in the manner selected by Executive
to the extent necessary to make such payments and benefits not subject to such
Excise Tax (provided that cash payments that do not constitute deferred
compensation within the meaning of Section 409A of the Code shall be reduced
first), but only if such reduction results in a higher after-tax payment to
Executive after taking into account the Excise Tax and any additional taxes
Executive would pay if such payments and benefits were not reduced.

 

10. Section 409A. If any payments or benefits due to Executive hereunder would
cause the application of an accelerated or additional tax under Section 409A of
the Code (“Section 409A”), such payments or benefits shall be restructured in a
manner which does not cause such an accelerated or additional tax. Without
limiting the foregoing and notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, (i) amounts that would otherwise be payable
and benefits that would otherwise be provided pursuant to this Agreement during
the six-month period immediately following Executive’s separation from service
shall instead be paid on the first business day after the date that is six
months following Executive’s termination date (or death, if earlier), with
interest from the date such amounts would otherwise have been paid at the
short-term applicable federal rate, compounded semi-annually, as determined
under Section 1274 of the Code for the month in which payment would have been
made but for the delay in payment required to avoid the imposition of an
additional rate of tax on Executive under Section 409A, and (ii) each amount to
be paid or benefit to be provided under this Agreement shall be construed as a
separately identified payment for purposes of Section 409A.

 

11. Records and Confidential Data.

 

  (a) Executive acknowledges that in connection with the performance of
Executive’s duties during the Employment Term, the Company will make available
to Executive, or Executive will develop and have access to, certain Confidential
Information (as defined below) of the Company and its subsidiaries. Executive
acknowledges and agrees that any and all Confidential Information learned or
obtained by Executive during the course of Executive’s employment by the Company
or otherwise, whether developed by Executive alone or in conjunction with others
or otherwise, shall be and is the property of the Company and its subsidiaries.

 

  (b) Except to the extent required to be disclosed at law or pursuant to
judicial process or administrative subpoena, the Confidential Information will
be kept confidential by Executive, will not be used in any manner that is
detrimental to the Company, will not be used other than in connection with
Executive’s discharge of Executive’s duties hereunder, and will be safeguarded
by Executive from unauthorized disclosure.

 

10



--------------------------------------------------------------------------------

  (c) Following the termination of Executive’s employment hereunder, as soon as
possible after the Company’s written request, Executive will return to the
Company all written Confidential Information that has been provided to Executive
and Executive will destroy all copies of any analyses, compilations, studies or
other documents prepared by Executive or for Executive’s use containing or
reflecting any Confidential Information. Within five (5) business days of the
receipt of such request by Executive, Executive shall, upon written request of
the Company, deliver to the Company a document certifying that such written
Confidential Information has been returned or destroyed in accordance with this
Section 11(c).

 

  (d) For the purposes of this Agreement, “Confidential Information” shall mean
all confidential and proprietary information of the Company and its
subsidiaries, including, without limitation,

 

  (i) trade secrets concerning the business and affairs of the Company and its
subsidiaries, product specifications, data, know-how, formulae, compositions,
processes, non-public patent applications, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current, and planned
research and development, current and planned manufacturing or distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures, and architectures (and related formulae,
compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information);

 

  (ii) information concerning the business and affairs of the Company and its
subsidiaries (which includes unpublished financial statements, financial
projections and budgets, unpublished and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, to the extent not
publicly known, personnel training and techniques and materials) however
documented; and

 

  (iii) notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Company or its subsidiaries containing or based, in whole
or in part, on any information included in the foregoing. For purposes of this
Agreement, the Confidential Information shall not include and Executive’s
obligation’s shall not extend to (i) information that is generally available to
the public, (ii) information obtained by Executive other than pursuant to or in
connection with this employment and (iii) information that is required to be
disclosed by law or legal process.

 

11



--------------------------------------------------------------------------------

  (e) Executive’s obligations under this Section 11 shall survive the
termination of the Employment Term.

 

12. Covenant Not to Solicit, Not to Compete, Not to Disparage and to Cooperate
in Litigation.

 

  (a) Covenant Not to Solicit. To protect the Confidential Information and other
trade secrets of the Company as well as the goodwill and competitive business of
the Company, Executive agrees, during the Employment Term and for a period of
twenty-four (24) months after Executive’s cessation of employment with the
Company, not to solicit or participate in or assist in any way in the
solicitation of any employees of the Company. For purposes of this covenant,
“solicit” or “solicitation” means directly or indirectly influencing or
attempting to influence employees of the Company to cease employment with the
Company or to become employed with any other person, partnership, firm,
corporation or other entity. Executive agrees that the covenants contained in
this Section 12(a) are reasonable and desirable to protect the Confidential
Information of the Company, provided, that solicitation through general
advertising not targeted at the Company’s employees or the provision of
references shall not constitute a breach of such obligations.

 

  (b) Covenant Not to Compete.

 

  (i)

To protect the Confidential Information and other trade secrets of the Company
as well as the goodwill and competitive business of the Company, Executive
agrees, during the Employment Term and for a period of eighteen (18) months
after Executive’s cessation of employment with the Company, that Executive will
not, except in the course of Executive’s employment hereunder, directly or
indirectly manage, operate, control, or participate in the management,
operation, or control of, be employed by, associated with, or in any manner
connected with, lend Executive’s name to, or render services or advice to, any
third party or any business whose products compete (including as described
below) in whole or in part with the products (both on market and in development)
of the Company (disregarding any non-pain management products that were not
products promoted by the Company during the last three years); provided,
however, that Executive may in any event (w) own up to a 5% passive ownership
interest in any public or private entity, (x) be employed by, or otherwise have
a material association with, any business whose products compete with the
material products of the Company so long as his employment or association is
with a separately managed and operated division or affiliate of such business
that does not compete with the Company, and (y) serve on the board of any
business whose products compete with the Company as an immaterial part of its
overall business,

 

12



--------------------------------------------------------------------------------

  provided that he recuses himself fully and completely from all matters
relating to such products.

 

  (ii) For purposes of this Section 12(b), any third party or any business whose
products compete includes any entity with which the Company has had a product(s)
licensing agreement during the Employment Term and any entity with which the
Company is at the time of termination actively negotiating, and eventually
concludes within twelve (12) months of the Employment Term, a commercial
agreement.

 

  (c) Nondisparagement. Executive covenants that during and following the
Employment Term, Executive will not disparage or encourage or induce others to
disparage the Company or its subsidiaries, together with all of their respective
past and present directors and officers, as well as their respective past and
present managers, officers, shareholders, partners, employees, agents,
attorneys, servants and customers and each of their predecessors, successors and
assigns (collectively, the “Company Entities and Persons”); provided that such
limitation shall extend to past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers only in their
capacities as such or in respect of their relationship with the Company and its
subsidiaries. The Company agrees that, during and following the Employment Term,
neither the Company nor any director or officer, will issue any written
statement that disparages Executive or encourages or induces others to disparage
Executive. The term “disparage” includes, without limitation, comments or
statements adversely affecting in any manner (i) the conduct of the business of
the Company Entities and Persons or Executive, or (ii) the business reputation
of the Company Entities and Persons or Executive. Nothing in this Agreement is
intended to or shall prevent either party from providing, or limiting testimony
in response to a valid subpoena, court order, regulatory request or other
judicial, administrative or legal process or otherwise as required by law.

 

  (d)

Cooperation in Any Investigations and Litigation. Executive agrees that
Executive will reasonably cooperate with the Company, and its counsel, in
connection with any investigation, inquiry, administrative proceeding or
litigation relating to any matter in which Executive was involved or of which
Executive has knowledge as a result of Executive’s service with the Company by
providing truthful information. The Company agrees to promptly reimburse
Executive for reasonable expenses reasonably incurred by Executive, in
connection with Executive’s cooperation pursuant to this Section 12(d). Such
reimbursements shall be made as soon as practicable, and in no event later than
the calendar year following the year in which the expenses are incurred.
Executive agrees that, in the event Executive is subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
(in a deposition, court proceeding or otherwise) which in any way relates to
Executive’s employment by

 

13



--------------------------------------------------------------------------------

  the Company, Executive will, to the extent not legally prohibited from doing
so, give prompt notice of such request to the Chief Legal Officer of the Company
so that the Company may contest the right of the requesting person or entity to
such disclosure before making such disclosure. Nothing in this provision shall
require Executive to violate Executive’s obligation to comply with valid legal
process.

 

  (e) Blue Pencil. It is the intent and desire of Executive and the Company that
the provisions of this Section 12 be enforced to the fullest extent permissible
under the laws and public policies as applied in each jurisdiction in which
enforcement is sought. If any particular provision of this Section 12 shall be
determined to be invalid or unenforceable, such covenant shall be amended,
without any action on the part of either party hereto, to delete therefrom the
portion so determined to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such covenant in the particular
jurisdiction in which such adjudication is made.

 

  (f) Survive. Executive’s obligations under this Section 12 shall survive the
termination of the Employment Term.

 

13. Remedies for Breach of Obligations under Sections 11 or 12 hereof. Executive
acknowledges that the Company will suffer irreparable injury, not readily
susceptible of valuation in monetary damages, if Executive breaches Executive’s
obligations under Sections 11 or 12 hereof. Accordingly, Executive agrees that
the Company will be entitled, in addition to any other available remedies, to
obtain injunctive relief against any breach or prospective breach by Executive
of Executive’s obligations under Sections 11 or 12 hereof in any Federal or
state court sitting in the State of Delaware, or, at the Company’s election, in
any other state in which Executive maintains Executive’s principal residence or
Executive’s principal place of business. Executive hereby submits to the
non-exclusive jurisdiction of all those courts for the purposes of any actions
or proceedings instituted by the Company to obtain that injunctive relief, and
Executive agrees that process in any or all of those actions or proceedings may
be served by registered mail, addressed to the last address provided by
Executive to the Company, or in any other manner authorized by law.

 

14. Representations and Warranties.

 

  (a)

The Company represents and warrants that (i) it is fully authorized by action of
the Board (and of any other person or body whose action is required) to enter
into this Agreement and to perform its obligations under it, (ii) the execution,
delivery and performance of this Agreement by it does not violate any applicable
law, regulation, order, judgment or decree or any agreement, arrangement, plan
or corporate governance document (x) to which it is a party or (y) by which it
is bound, and (iii) upon the execution and delivery of this Agreement by the
parties, this Agreement shall be its valid and binding obligation, enforceable
against it in

 

14



--------------------------------------------------------------------------------

  accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

 

  (b) Executive represents and warrants to the Company that the execution and
delivery by Executive of this Agreement do not, and the performance by Executive
of Executive’s obligations hereunder will not, with or without the giving of
notice or the passage of time, or both: (i) violate any judgment, writ,
injunction, or order of any court, arbitrator, or governmental agency applicable
to Executive; or (ii) conflict with, result in the breach of any provisions of
or the termination of, or constitute a default under, any agreement to which
Executive is a party or by which Executive is or may be bound.

 

15. Miscellaneous.

 

  (a) Successors and Assigns.

 

  (i) This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and permitted assigns and the Company shall require any
successor or assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. The Company may not
assign or delegate any rights or obligations hereunder except to a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company. The term
“the Company” as used herein shall include a corporation or other entity
acquiring all or substantially all the assets and business of the Company
(including this Agreement) whether by operation of law or otherwise.

 

  (ii) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
personal representatives.

 

  (b)

Fees and Expenses. The Company shall pay reasonable and documented legal fees
and related expenses, up to a maximum amount of $25,000, incurred by Executive
in connection with the negotiation of this Agreement and related employment
arrangements. Such reimbursement shall be made as soon as practicable, but in no
event later than the end of the calendar year following the calendar year in
which the expenses were incurred. Executive acknowledges that

 

15



--------------------------------------------------------------------------------

  Executive has had the opportunity to consult with legal counsel of Executive’s
choice in connection with the drafting, negotiation and execution of this
Agreement and related employment arrangements.

 

  (c) Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by Certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the Chief Legal Officer of the Company with a copy to the Chairman
of the Compensation Committee of the Board. All notices and communications shall
be deemed to have been received on the date of delivery thereof or on the third
business day after the mailing thereof, except that notice of change of address
shall be effective only upon receipt.

 

  (d) Indemnification. Executive shall be indemnified by the Company as provided
in Company’s by-laws and Certificate of Incorporation. The obligations under
this paragraph shall survive any termination of the Employment Term.

 

  (e) Withholding. The Company shall be entitled to withhold the amount, if any,
of all taxes of any applicable jurisdiction required to be withheld by an
employer with respect to any amount paid to Executive hereunder. The Company, in
its sole and absolute discretion, shall make all determinations as to whether it
is obligated to withhold any taxes hereunder and the amount hereof.

 

  (f) Release of Claims. The termination benefits described in Section 8(d) of
this Agreement shall be conditioned on Executive delivering to the Company, a
signed release of claims in the form of Exhibit A hereto within forty-five
(45) days or twenty-one (21) days, as may be applicable under the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, following Executive’s termination date, and not revoking
the Executive’s consent to such release of claims within seven (7) days of such
execution; provided, however, that Executive shall not be required to release
any rights Executive may have to be indemnified by the Company under
Section 15(d) of this Agreement.

 

  (g)

Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or

 

16



--------------------------------------------------------------------------------

  otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.

 

  (h) Effect of Other Law. Anything herein to the contrary notwithstanding, the
terms of this Agreement shall be modified to the extent required to meet the
provisions of the Sarbanes-Oxley Act of 2002, Section 409A, or other federal
law, including the Patient Protection and Affordable Care Act of 2010,
applicable to the employment arrangements between Executive and the Company. Any
delay in providing benefits or payments, any failure to provide a benefit or
payment, or any repayment of compensation that is required under the preceding
sentence shall not in and of itself constitute a breach of this Agreement,
provided, however, that the Company shall provide economically equivalent
payments or benefits to Executive to the extent permitted by law.

 

  (i) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts executed in and to be performed entirely within such State, without
giving effect to the conflict of law principles thereof.

 

  (j) No Conflicts. Executive represents and warrants to the Company that
Executive is not a party to or otherwise bound by any agreement or arrangement
(including, without limitation, any license, covenant, or commitment of any
nature), or subject to any judgment, decree, or order of any court or
administrative agency, that would conflict with or will be in conflict with or
in any way preclude, limit or inhibit Executive’s ability to execute this
Agreement or to carry out Executive’s duties and responsibilities hereunder.

 

  (k) Inconsistencies. In the event of any inconsistency between any provision
of this Agreement and any provision of any employee handbook, personnel manual,
program, policy, or arrangement of the Company or its affiliates (including,
without limitation, any provisions relating to notice requirements and post-
employment restrictions), the provisions of this Agreement shall control, unless
Executive otherwise agrees in a writing that expressly refers to the provision
of this Agreement whose control he is waiving.

 

  (l) Beneficiaries/References. In the event of Executive’s death or a judicial
determination of his incompetence, references in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

 

17



--------------------------------------------------------------------------------

  (m) Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the parties hereunder shall survive the
Employment Term and any termination of the Executive’s employment.

 

  (n) Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

  (o) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements, if any, understandings
and arrangements, oral or written, between the parties hereto with respect to
the subject matter hereof.

 

  (p) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.

 

ENDO PHARMACEUTICALS HOLDINGS INC. By:   /s/ ROGER H. KIMMEL   Title: Chairman
of the Board EXECUTIVE By:   /s/ DAVID P. HOLVECK   Name: David P. Holveck

 

18



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE AGREEMENT

THIS RELEASE AGREEMENT (the “Release”) is made as of this day of             ,
            , by and between David P. Holveck (“Executive”) and Endo
Pharmaceuticals Holdings Inc. (the “Company”).

 

1.

FOR AND IN CONSIDERATION of the payments and benefits provided in the Employment
Agreement between Executive and the Company dated as of October 27, 2011, (the
“Employment Agreement”), Executive, for himself or herself, his or her
successors and assigns, executors and administrators, now and forever hereby
releases and discharges the Company, together with all of its past and present
parents, subsidiaries, and affiliates, together with each of their officers,
directors, stockholders, partners, employees, agents, representatives and
attorneys, and each of their subsidiaries, affiliates, estates, predecessors,
successors, and assigns (hereinafter collectively referred to as the
“Releasees”) from any and all rights, claims, charges, actions, causes of
action, complaints, sums of money, suits, debts, covenants, contracts,
agreements, promises, obligations, damages, demands or liabilities of every kind
whatsoever, in law or in equity, whether known or unknown, suspected or
unsuspected, which Executive or Executive’s executors, administrators,
successors or assigns ever had, now has or may hereafter claim to have by reason
of any matter, cause or thing whatsoever; arising from the beginning of time up
to the date of the Release: (i) relating in any way to Executive’s employment
relationship with the Company or any of the Releasees, or the termination of
Executive’s employment relationship with the Company or any of the Releasees;
(ii) arising under or relating to the Employment Agreement; arising under any
federal, local or state statute or regulation, including, without limitation,
the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Employee Retirement Income Security
Act of 1974, and/or the applicable state law against discrimination, each as
amended; relating to wrongful employment termination or breach of contract; or
(v) arising under or relating to any policy, agreement, understanding or
promise, written or oral, formal or informal, between the Company and any of the
Releasees and Executive; provided, however, that notwithstanding the foregoing,
nothing contained in the Release shall in any way diminish or impair: (a) any
rights Executive may have, from and after the date the Release is executed;
(b) any rights to indemnification that may exist from time to time under the
Company’s certificate of incorporation or bylaws, or state law or under any
other indemnification agreement entered into between Executive and the Company;
(c) any rights Executive may have that arise under (or that are preserved by)
the Employment Agreement; (d) Executive’s ability to bring appropriate
proceedings to enforce the Release; (e) any rights or claims Executive may have
that cannot be waived under applicable law; (f) any claim against any Releasee
that brings a claim against Executive (collectively, the “Excluded Claims”).

 

Exhibit A-1



--------------------------------------------------------------------------------

  Executive further acknowledges and agrees that, except with respect to
Excluded Claims, the Company and the Releasees have fully satisfied any and all
obligations whatsoever owed to Executive arising out of Executive’s employment
with the Company or any of the Releasees, and that no further payments or
benefits are owed to Executive by the Company or any of the Releasees.

 

2. Executive understands and agrees that, except for the Excluded Claims,
Executive has knowingly relinquished, waived and forever released any and all
rights to any personal recovery in any action or proceeding that may be
commenced on Executive’s behalf arising out of the aforesaid employment
relationship or the termination thereof, including, without limitation, claims
for backpay, front pay, liquidated damages, compensatory damages, general
damages, special damages, punitive damages, exemplary damages, costs, expenses
and attorneys’ fees.

 

3. Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive’s choosing prior to signing the Release. Executive
understands and agrees that Executive has the right and has been given the
opportunity to review the Release with an attorney of Executive’s choice should
Executive so desire. Executive also agrees that Executive has entered into the
Release freely and voluntarily. Executive further acknowledges and agrees that
Executive has had at least [twenty-one (21)] [forty-five (45)] calendar days to
consider the Release, although Executive may sign it sooner if Executive wishes.
In addition, once Executive has signed the Release, Executive shall have seven
(7) additional days from the date of execution to revoke Executive’s consent and
may do so by writing to:                     . The Release shall not be
effective, and no payments shall be due hereunder, until the eighth (8th) day
after Executive shall have executed the Release and returned it to the Company,
assuming that Executive had not revoked Executive’s consent to the Release prior
to such date.

 

4. It is understood and agreed by Executive that the payment made to Executive
is not to be construed as an admission of any liability whatsoever on the part
of the Company or any of the other Releasees, by whom liability is expressly
denied.

 

5. The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.

 

6.

The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of Delaware, and each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that

 

Exhibit A-2



--------------------------------------------------------------------------------

  any such proceeding brought in such a court has been brought in an
inconvenient forum. Each of the parties hereto also agrees that any final and
unappealable judgment against a party hereto in connection with any action, suit
or other proceeding may be enforced in any court of competent jurisdiction,
either within or outside of the United States. A certified or exemplified copy
of such award or judgment shall be conclusive evidence of the fact and amount of
such award or judgment.

 

7. The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Delaware. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.

 

8. The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.

 

 

     

 

ENDO PHARMACEUTICALS HOLDINGS INC.       DAVID P. HOLVECK

 

Exhibit A-3